—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of robbery in the first degree (Penal Law § 160.15 [1]). By pleading guilty, defendant forfeited his contentions concerning the denial of his request to file a late notice of psychiatric defense (see, People v Di Donato, 87 NY2d 992, 993), the ineffectiveness of defense counsel in that regard (see, People v Petgen, 55 NY2d 529, 534-*925535, rearg denied 57 NY2d 674) and the unconstitutionality of County Law § 722-b (see, People v Taylor, 65 NY2d 1, 5). Furthermore, those contentions are encompassed by his waiver of the right to appeal (see, People v Saunders, 190 AD2d 1092, lv denied 81 NY2d 1019), the validity of which he does not contest. Defendant contends that the plea allocution was insufficient because it did not address a possible psychiatric defense. Defendant failed to move to withdraw the plea or to vacate the judgment of conviction on that basis, however, and thus that contention is not preserved for our review (see, People v Murray, 267 AD2d 492). This is not the “rare case * * * where the defendant’s recitation of the facts underlying the crime pleaded to clearly casts significant doubt upon the defendant’s guilt or otherwise calls into question the voluntariness of the plea” (People v Lopez, 71 NY2d 662, 666). (Appeal from Judgment of Oneida County Court, Donalty, J. — Robbery, 1st Degree.) Present — Pigott, Jr., P. J., Wisner, Scudder and Lawton, JJ.